department of the treasury internal_revenue_service washington d c tif la tt tax_exempt_and_government_entities_division index no legend ingiviguai a ccc0c ccccceceeceececeeceevececsccuseuevscsueneeeecsessnsensesetees amount b cec cece ceeeeeeeeeeees eabstevasesavessvavsssessatitaesecscsesees amounl c ooo eceecccecccecccecececcecececsenscucecaveeeesvseecenecesteeeeneesnecetes dear this is in response to a letter dated date as supplemented by correspondence dated date from your authorized representative in which you request a ruling under sec_408 of the internal_revenue_code the code the following facts and representations were submitted in connection with this request individual a retired in at age and on date took a lump sum distribution equal to amount b from plan x and within days rolled it over into ira y with company m individual a was informed by company m that the entire amount of the distribution could be rolled over subsequent to the date individual a received his plan x distribution and prior to the due_date of his calendar_year federal_income_tax return individual a received a form 1099-r issued by company n which indicated that there were no employee contributions included in the distribution of amount b plan x was a qualified_plan under code sec_401 and its trust exempt from tax under sec_501 your authorized representative has provided the internal_revenue_service with information that individual a provided company m with all correspondence he had received relating to the plan x distribution prior to his rolling over said plan x -2- distribution into ira y based on the foregoing facts and representations individual a requests a ruling that in accordance with code sec_408 the distribution of amount c from ira y will not be includible in individual a’s income for the taxable_year in which amount c is distributed from said ira x code sec_408 provides that any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that if the aggregate contributions other than rollover_contributions paid for any taxable_year to an ira do not exceed the dollar amount in effect under sec_219 paragraph of sec_408 shall not apply to the distribution of any such contribution to the extent that the contribution exceeds the amount allowable as a deduction under sec_219 for the taxable_year for which the contribution was paid if such distribution is received after the date described in sec_408 but only to the extent that no deduction has been allowed under sec_219 with respect to such excess_contribution code sec_408 provides that if a taxpayer reasonably relies on information supplied pursuant to subtitle f relating to procedure and administration for determining the amount of a rollover_contribution but the information was erroneous sec_408 shall be applied by increasing the dollar the dollar limit set forth therein by that portion of the excess_contribution which was attributable to such information in this case individual a relied upon information which was supplied by company n pursuant to subtitle f for determining the amount of the distribution from plan x that could be rolled over to ira y as noted above this information was provided to company m c accordingly we conclude that amount c exclusive of earnings is not includible in your gross_income in the taxable_year in which it is distributed from ira y to you thus the dollar limit in code sec_408 is increased to amount the above ruling is based on the assumption that ira y is an ira within the meaning of code sec_408 at all relevant times and that individual a will take the above distribution from ira y as soon as administratively feasible this ruling is directed only to the taxpayer who requested code sec_6110 provides that it cannot be used or relied upon as precedent by others in accordance with a power_of_attorney on file with this office the original of this ruling was sent to your authorized representative should you have any questions or concerns please contact sincerely yours andrew e zuckerman manager employee_plans technical branch cc
